Citation Nr: 0734092	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-30 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Danville, 
Illinois


THE ISSUE

Entitlement to payment or reimbursement under 38 U.S.C.A. 
§ 1725 for the cost of unauthorized private medical expenses 
incurred at St. John's Hospital in Springfield, Illinois, 
from March 6, 2005, through March 9, 2005.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2005 decision of the Department 
of Veterans Affairs (VA) Medical Center (VAMC) in Danville, 
Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veterans Millennium Health Care and Benefits Act (Act), 
which became effective in May 2000, provides general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility to 
those veterans who are active Department health-care 
participants who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. § 17.1000-17.1008 (2006).

Under the statutory provision of 38 U.S.C.A. § 1725, the term 
"emergency treatment" is defined as medical care or services 
furnished when VA or other Federal facilities are not 
feasibly available and an attempt to use them beforehand 
would not be reasonable, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
lay person reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the veteran can be transferred safely 
to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1); 
38 C.F.R. § 17.1002.

The veteran in this case is service connected for non-
Hodgkin's lymphoma rated 100 percent disabling.  In March 
2005, he was admitted to McDonough District Hospital in 
Macomb, Illinois, with chest pain and non-Q myocardial 
infarction.  On March 6, 2005, he was transferred to St. 
Johns Hospital in Springfield, Illinois, with progressive 
dyspnea and abnormal cardiac enzymes where he remained until 
his transfer to a VA Hospital in Iowa City, Iowa, on March 9, 
2005.  

In May 2005, the RO denied the veteran's claim under the 
Millennium Bill on the basis that the VA facilities were 
feasibly available and that if stable, the veteran 


could have been transferred to a VA facility on March 6, 
2005, rather than going to St John's Hospital.  In this 
regard, the veteran contends that McDonough District Hospital 
contacted VA Hospital in Iowa City on March 6, 2005, and was 
told by the VA physician on call that there was no one 
available on the weekends to perform treatment for a heart 
attack and that the veteran should be transferred to a 
private hospital if needed.  

After carefully reviewing the record, the Board finds that 
additional development is warranted in this case.  This is so 
in light of pertinent missing medical records, to include the 
private hospital records from McDonough District Hospital in 
March 2005, as well as the VA records from the veteran's 
transfer to the VA Hospital in Iowa City Illinois on March 9, 
2005.  In short, there is no evidence to either refute or 
confirm the veteran's assertion regarding contact with the VA 
Hospital in Iowa City on March 6, 2005.  Accordingly, 
evidence should be obtained in this regard.  38 U.S.C.A. 
§ 5103A.

The Board also observes that there are no competent medical 
opinions of record elicited by a VA Staff Physician that 
address the following:  whether the March 6-9, 2005 
hospitalization at St. John Hospital, was "rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health"; whether VA or other Federal 
facilities "were not feasibly available", or whether the 
veteran could have been safely transferred to a VA or other 
Federal facility.  Such evidence is particularly important 
when considering a March 2005 consultation report from St. 
John's Hospital stating that the veteran had been transferred 
to St. John's Hospital for further management on an emergency 
basis (emphasis added).  38 U.S.C.A. § 1725; 38 C.F.R. § 
17.1002.

Accordingly, this case is REMANDED for the following action:

1.  Take appropriate action pursuant to 
38 C.F.R. § 3.159 (2007) to obtain the 
records of treatment the veteran received 
at McDonough District Hospital in Macomb, 


Illinois, prior to his transfer to St. 
John's Hospital in Springfield, Illinois, 
on March 6, 2005.  

2.  Take appropriate action to secure the 
records of VA treatment at the VA Hospital 
in Iowa City, Iowa, beginning on March 9, 
2005.    

3.  The AOJ should take necessary efforts 
to document whether or not a VA facility 
suitable for treating the veteran's 
condition was feasibly available at any 
point from March 6, 2005 through March, 9, 
2005.  This should include contacting the 
appropriate individuals at the VA Hospital 
in Iowa City to obtain any records 
(administrative records, contact reports, 
etc.) pertaining to any attempt to 
transfer the veteran to the VA facility 
from McDonough District Hospital on March 
6, 2005.  

4.  The veteran's Medical Administrative 
Services files, including any evidence 
developed above, must be referred to the 
appropriate VA physician for a medical 
opinion regarding the following questions:

As to the veteran's period of 
hospitalization at St. Johns 
on March 6, 2005 through March 
9, 2005, (i) was it rendered 
in a medical emergency of such 
nature that a prudent 
layperson would have 
reasonably expected that delay 
would have been hazardous to 
life or health?  (ii) was a VA 
or other federal facility 
feasibly available (near 
enough, with appropriate 
treating capacity and 


capability) to afford the 
veteran such treatment?  (iii) 
if so, would an attempt to use 
such a facility beforehand 
have been considered 
reasonable by a prudent 
layperson?  (iv) did the 
veteran's condition stabilize 
(and if so at what time) 
between March 6-9, 2005, to 
the extent that he could have 
been transferred to a VA 
facility?

This opinion must include a 
discussion of the clinical 
evidence on file, including 
the medical records of the 
veteran's treatment at 
McDonough District Hospital in 
Macomb and St. John's Hospital 
in Springfield.  The rationale 
for any opinions expressed 
should be included.

5.  The AOJ should then readjudicate the 
claim in light of the additional evidence 
obtained. If any benefit sought remains 
denied, the AOJ should issue an 
appropriate supplemental statement of the 
case and provide the veteran the 
opportunity to respond. The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

